      Case 4:19-cv-00406-AW-MAF Document 7 Filed 04/20/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

DERRICK EUGENE CULLINS,
      Plaintiff,
v.                                                Case No. 4:19-cv-406-AW-MAF
WARDEN J. COKER,
     Defendant.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s March 16, 2020 Report and

Recommendation. ECF No. 5. No objections have been filed. I have determined the

Report and Recommendation should be adopted. It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 5) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “This case is dismissed for

failure to prosecute and failure to comply with a court order.”

      3.     The clerk will close the file.

      SO ORDERED on April 17, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
